Citation Nr: 0101545	
Decision Date: 01/19/01    Archive Date: 01/24/01

DOCKET NO.  00-04 317A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for fibromyalgia.  

2.  The propriety of the initial 20 percent evaluation 
assigned for the service-connected lymphedema.  

3.  Entitlement to an effective date earlier than October 17, 
1997, for the award of service connection for major 
depression.

4.  Entitlement to an extension of a temporary total 
convalescent rating for the veteran's service-connected right 
mastectomy for breast cancer, with breast reconstruction, 
under the provisions of 38 C.F.R. § 4.30 beyond August 31, 
1998.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1979 to June 
1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the RO.



REMAND

In correspondence dated in December 2000, the Board requested 
clarification as to whether the veteran wished to attend a 
hearing before the Board.  

The veteran responded that she did, in fact, want a hearing 
before a Member of the Board at the regional office but 
requested to testify via a videoconference hearing at the RO 
with a Member of the Board sitting in Washington, DC, in lieu 
of a hearing before a Member of the Board sitting at the RO.

The Board further notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Accordingly, this case must be REMANDED to the RO for the 
following action.  

1.  The RO should take appropriate steps 
in order to schedule the veteran for a 
personal hearing with a Member of the 
Board via videoconference at the local 
office, in accordance with her request.  

2.  After completion of the above 
requested development, the RO should 
again review the veteran's claims.  Any 
additional development deemed necessary 
by the RO in light of the new legislation 
noted hereinabove should be undertaken.  
If any benefit sought on appeal is not 
granted, the veteran and her 
representative should be issued a 
Supplemental Statement of the Case, which 
should include all pertinent laws and 
regulations, and be afforded a reasonable 
opportunity to reply thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

By this REMAND, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  

No action is required of the veteran until she is notified by 
the RO.  The purpose of this REMAND is to afford the veteran 
due process of law.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




